Case: 2:20-cv-01179-SDM-CMV Doc #: 17 Filed: 07/02/20 Page: 1 of 1 PAGEID #: 80




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


HOWARD BODDIE, JR.,

                       Plaintiff,                 :     Case No. 2:20-cv-1179

       - vs -                                           Judge Sarah D. Morrison
                                                        Magistrate Judge Chelsey M. Vascura
FRANKLIN COUNTY,
CORRECTIONAL CENTER I                             :


                       Defendant.


                                              ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on June 16, 2020. (ECF No. 15.) The time for filing objections has

passed, and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation. For the reasons set forth in the Report and Recommendation, the Court

DISMISSES this matter without prejudice pursuant to Rule 41(b) for failure to prosecute. The

Court will not assess a filing fee in this matter. The Court ORDERS that Plaintiff list 2:20-cv-

1179 as a related case should he re-file this action.

       IT IS SO ORDERED.


                                                        /s/ Sarah D. Morrison
                                                        SARAH D. MORRISON
                                                        UNITED STATES DISTRICT JUDGE
